Citation Nr: 0730514	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-35 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the left knee.  

2. Entitlement to an initial rating higher than 10 percent 
for tendonitis of the left hip. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Horrigan
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1953 to October 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In September 2007, the Board granted the motion to advance 
the case on the docket. 


FINDINGS OF FACT

1. Degenerative joint disease of the left knee is manifested 
by limitation of flexion with pain and due to repetitive 
movement but the overall limitation of flexion does not more 
nearly approximate or equate to flexion limited to 30 
degrees; extension is normal with pain; and there is no knee 
instability.  

2. Tendonitis of the left hip disability is manifested by 
extension greater than 5 degrees, flexion greater than 45 
degrees, abduction beyond 10 degrees, adduction with the 
ability to cross the legs, and rotation greater than 15 
degrees. 

CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for degenerative arthritis of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261, 5257 (2007).  

2. The criteria for an initial rating higher than 10 percent 
for tendonitis of the left hip have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC) 5024, 5251, 5252, 5253 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In April 2005, the RO provided the veteran with content-
complying VCAA notice on the underlying claim of secondary 
service connection.  Where as here service connection has 
been granted and the initial ratings have been assigned, the 
claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Furthermore, once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's rating of the disabilities does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
increase. Dingess, 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA medical 
records and has afforded the veteran VA examinations.  As the 
veteran has not identified any additional evidence pertinent 
to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

On VA examination in June 2005, the veteran complained left 
knee and left hip pain, which was precipitated by walking for 
10 minutes, standing for 5 minutes, or sitting for more than 
15 minutes.  

For the left knee, range of motion was flexion to 100 degrees 
with pain at 110 degrees.  There was pain on extension. There 
was no popping, grinding, catching, weakness, redness, heat, 
swelling, abnormal movements, or effusion.  The knee 
ligaments were stable.



For the left hip, range of motion was flexion to 100 degrees, 
extension to 20 degrees, abduction to 30 degrees, adduction 
to 15 degrees, internal rotation to 30 degrees, and external 
rotation to 40 degrees.  Pain and stiffness at the extremes 
of motion was reported.

The examiner stated that range of motion was additional 
limited by 50 percent due to pain, morbid obesity, and lack 
of endurance following repetitive movement. 

On VA examination in January 2006, the veteran complained of 
constant left knee and left hip pain. 

For the left knee, range of motion was flexion to 90 degrees 
with pain at 60 degrees.  Extension was to 0 degrees.  There 
was no further limitation by pain with repeated movement.  
The ligaments were stable. 

For the left hip, range of motion was flexion to 90 degrees, 
extension to 10 degrees, abduction to 30 degrees, adduction 
to 15 degrees, internal rotation to 30 degrees, and external 
rotation to 25 degrees.  There was no further limitation or 
pain on repeated efforts.   

On VA examination in May 2006, the veteran complained of 
constant left knee pain with swelling and weakness and giving 
way due to weakness.  The veteran also complained of constant 
pain in the left hip. 

For the left knee, range of motion was from 0 to 100 degrees.  
There was no knee instability. 

For the left hip, knee, range of motion was flexion to 100 
degree, abduction to 45 degrees, adduction to 30 degrees, 
internal rotation to 30 degrees with pain, and external 
rotation to 40 degrees with pain.  

Repetitive motion of the left knee and left hip and left knee 
against resistance did not reduce range of motion or 
function. 

Rating Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Since the veteran disagreed with the initial ratings 
following the initial grants of service connection, the Board 
will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 12 Vet. App. 
119 (1999). 

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Left Knee 

Degenerative joint disease of the left knee established by x-
ray is currently rated 10 percent based on limitation of 
flexion due to arthritis under Diagnostic Code 5260.  

Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved. 

A separate rating may be assigned for limitation of flexion 
or extension of the knee under Diagnostic Codes 5260 and 
5261, respectively. 

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling.  Extension limited to 20 degrees is 
30 percent disabling.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Also instability of the knee may be rated separately under 
Diagnostic Code 5257. Under Diagnostic Code 5257, a 10 
percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee. A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability.

Analysis

Based on the findings from three VA examinations, covering 
the period from 2005 to 2006, flexion at most was limited to 
60 degrees with pain without further loss due to pain with 
repetitive movement.  On one occasion, flexion was to 100 
degrees with an additional loss of 50 percent due to pain and 
repetitive movement.  In either event, flexion limited to 
either 60 degrees or 50 degrees with painful movement does 
not more nearly approximate the criterion of flexion limited 
to 30 degrees for a 20 percent rating under Diagnostic Code 
5260 at any time during the appeal period, applying 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 



Based on the findings from three VA examinations, covering 
the period from 2005 to 2006, extension was normal at 0 
degrees with pain.  Although one examiner stated that range 
of motion was additional limited by 50 percent due to pain, 
on subsequent examinations extension was normal without 
further limitation due to pain with repeated movement.  
Normal extension does not equate to the criterion of 
extension limited to 10 degrees for a separate, 10 percent 
rating due to limitation of extension under Diagnostic Code 
5261 at any time during the appeal period, applying 38 C.F.R. 
§§ 4.40 and 4.45.  

Also there is no evidence of ligament instability on the 
three VA examinations, covering the period from 2005 to 2006, 
to warrant a separate, 10 percent rating for instability 
under Diagnostic Code 5257. 

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Left Hip

Tendonitis of the left hip is currently rated 10 percent as 
analogous to arthritis under Diagnostic Code 5024.  Arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.

The criterion for a 10 percent rating for limitation of 
extension of the hip is extension limited to 5 degrees under 
Diagnostic Code 5251.  Based on the findings from two VA 
examinations, covering the period from 2005 to 2006, 
extension was to 20 and 10 degrees, which does not more 
nearly approximate the criterion of extension limited to 5 
degrees for a 10 percent rating under Diagnostic Code 5251 at 
any time during the appeal period, applying 38 C.F.R. §§ 4.40 
and 4.45.  

The criterion for a 10 percent rating for limitation of 
flexion of the hip is flexion limited to 45 degrees under 
Diagnostic Code 5252.  



Based on the findings from three VA examinations, covering 
the period from 2005 to 2006, flexion was 100, 90, and 100 
degrees, which does not more nearly approximate the criterion 
of extension limited to 45 degrees for a 10 percent rating 
under Diagnostic Code 5252 at any time during the appeal 
period, applying 38 C.F.R. §§ 4.40 and 4.45.

The criterion for a 10 percent rating for limitation of 
abduction is abduction lost beyond 10 degrees under 
Diagnostic Code 5253.  Based on the findings from three VA 
examinations, covering the period from 2005 to 2006, 
abduction was 30, 30, and 45 degrees, which does not more 
nearly approximate the criterion of abduction limited beyond 
10 degrees for a 10 percent rating under Diagnostic Code 5253 
at any time during the appeal period, applying 38 C.F.R. §§ 
4.40 and 4.45.

The criterion for a 10 percent rating for limitation of 
adduction is the inability to cross the legs under Diagnostic 
Code 5253.  Based on the findings from three VA examinations, 
covering the period from 2005 to 2006, abduction was 15, 15, 
and 30 degrees, which does not more nearly approximate the 
criterion of adduction, that is, the inability to cross the 
legs for a 10 percent rating under Diagnostic Code 5253 at 
any time during the appeal period, applying 38 C.F.R. §§ 4.40 
and 4.45. 

The criterion for a 10 percent rating for limitation of 
rotation is the inability to toe-out more than 15 degrees 
under Diagnostic Code 5253.  Based on the findings from three 
VA examinations, covering the period from 2005 to 2006, 
internal rotation was 30, 30, and 30 degrees, and external 
rotation was 40, 25, and 40 degrees, which does not more 
nearly approximate the criterion of limitation of rotation, 
that is, the inability to toe-out more than 15 degrees for a 
10 percent rating under Diagnostic Code 5253 at any time 
during the appeal period, applying 38 C.F.R. §§ 4.40 and 
4.45.

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 







ORDER

An initial rating higher than 10 percent for degenerative 
joint disease of the left knee is denied. 

An initial rating higher than 10 percent for tendonitis of 
the left hip is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


